         Case 1:17-cv-06221-KPF Document 315 Filed 06/23/20 Page 1 of 1


   quinn emanuel trial lawyers | new york




                                                         MEMO ENDORSED
June 23, 2020

VIA ECF

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

        Plaintiffs respectfully request that the Court’s June 10, 2020 hearing transcript
(ECF Nos. 310-313) be sealed. The Court has previously granted the parties’ requests to file
under seal briefings related to Plaintiffs’ Letter-Motion to Quash EquiLend’s Subpoenas to Greg
DePetris and David Haselkorn. See ECF No. 301 (granting Defendant EquiLend’s request to file
under seal their opposition to Plaintiffs’ Motion to Quash); ECF No. 305 (granting Plaintiffs’
request to file under seal their reply to Defendant EquiLend’s opposition). Therefore, Plaintiffs
respectfully submit that the related June 10, 2020 transcript should likewise be sealed. EquiLend
consents to this request.
Respectfully submitted,
/s/ Michael B. Eisenkraft                         /s/ Daniel L. Brockett
Michael B. Eisenkraft                             Daniel L. Brockett
COHEN MILSTEIN SELLERS & TOLL                     QUINN EMANUEL URQUHART &
PLLC                                              SULLIVAN, LLP




Application GRANTED. The June 10, 2020 hearing transcript may be
filed under seal, viewable to the Court and parties only.

Dated:          June 23, 2020                      SO ORDERED.
                New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
